Citation Nr: 1412432	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  10-46 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right foot disorder.

5.  Entitlement to service connection for a left foot disorder.

6.  Entitlement to service connection for heart disease.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for hearing loss.



REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to January 1986 and subsequent service in the Reserve.

In July 2013 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

The issue of entitlement to service connection for bilateral flat feet has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.

The issues of entitlement to service connection for a bilateral knee disorder, bilateral foot disorder, heart disease, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Tinnitus began during and has continued since the Veteran's active service.

2.  At the hearing before the Board, prior to the promulgation of a Board decision, the Veteran indicated that he no longer wished to pursue his appeal seeking service connection for hearing loss.


CONCLUSIONS OF LAW

1. Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303 (2013).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran have been met as to the issue of service connection for hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Tinnitus

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

As a threshold matter, the Veteran's DD 214 reflects he served in the infantry division.  He testified he was exposed to very loud noise, including rifle and machine gun fire.  Accordingly, in-service acoustic trauma is established.  Further, medical records reflect that he is currently-diagnosed with recurrent tinnitus, therefore a current disability is established.

Although a VA examiner opined it was less likely than not that tinnitus was caused by his active service, in his July 2013 hearing testimony, the Veteran asserted he experienced tinnitus since active service, but did not seek treatment for many years because he figured it would "just go away."  He is competent to testify that he has experienced the symptoms of tinnitus continuously since active service.  Therefore, his credible and competent lay statements establish continuity of symptomatology, and service connection is granted.

Service Connection for Hearing Loss

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2012).

At the hearing before the Board in July 2013, the Veteran indicated his intent to withdraw from consideration his claim of entitlement to service connection for hearing loss.  As he has withdrawn his appeal on that issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal with respect to tinnitus and the appeal for hearing loss has been withdrawn.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  


ORDER

Service connection for tinnitus is granted.

The appeal for hearing loss is dismissed without prejudice.


REMAND

For the remaining issues on appeal, remand for further development is required.  Specifically, the Veteran testified he served in the Reserve following his period active service but no attempt was made to obtain his Reservist records.  These records may be relevant to the issues on appeal and an effort should be made to obtain them.

Additionally, the Veteran indicated he underwent surgery on both feet during active service at Fort Carson in Colorado.  All efforts should be made to obtain these hospital records.  Further, he indicated he received Social Security disability since December 2012 for the same disorders now on appeal.  Therefore, these records are probative and should be obtained upon remand.

Finally, as there is suggestion of in-service injury, including surgery, to his feet, the Veteran should be provided with an examination regarding his bilateral feet and knee disorders.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all available VA treatment records at the Lyons and East Orange Medical Centers since December 2012.

2.  Make all efforts to obtain the Veteran's medical and personnel records from his period of service in the Reserve.  All actions to obtain the requested records should be fully documented in the claims file, including any negative response.

3.  Make all efforts to obtain the Veteran's hospital records from Fort Carson in Colorado.  All actions to obtain the requested records should be fully documented in the claims file, including any negative response.

4.  Obtain any records from the Social Security Administration (SSA), to include any award of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

5.  After associating the above-requested records with the claims file, schedule the Veteran for an examination regarding his claimed bilateral knee and foot disorders.  Consistent with the factual and medical evidence, the examiner is asked to address the following questions:

a) Does the Veteran currently have a knee disorder in either knee?  Specifically identify each disorder.

b)  For each identified disorder, is it as likely as not (50 percent or greater) that the Veteran's current knee disorder began during, or was otherwise caused by, his active service?

c)  Does the Veteran currently have a foot disorder in either foot?  Specifically identify each disorder.

d)  For each identified disorder, is it as likely as not (50 percent or greater) that the Veteran's current foot disorder began during, or was otherwise caused by, his active service?

6.  After completing all of the foregoing, readjudicate the appeal in light of all the additional evidence added to the record.  If the appeals remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


